Title: The Commissioners’ Accounts with Ferdinand Grand: Doit Compte courant des Etats Unis par Messieurs Franklin, Lee, et Adams chez Fd. Grand, 9 August – 12 November 1778
From: First Joint Commission at Paris,Adams, John
To: 


     
      
       9 August – 12 November 1778
      
     
     
     
      1778
      
      
      
      
      
      
      Debit
      Credit
     
     
      
      Payé a Monsr. Ar: Lee sur reçu
      {
       le 17 Juin 1200.
      }
      
      
      6000.
      
      
      
      
      
     
     
      
      le 9 Juillet 4800.
      
      
      
      
      
      
      
     
     
      Aoust 9
      Pour Solde du dernier Compte
      
      
      
      25995.
      5.
      6
     
     
      9
      Acceptations de Mr. Franklin aux traittes de Hy. Laurens de Philadelphie du 14 9bre. a 30 Jours de vue ordre Ganot 887., Espencers 900., 1617., de la Balan 900.
      4304.
      
      
      
      
      
     
     
      11
      Mandats de Mrs. Franklin Lee et Adams de ce Jour ordre B. Chew 360., a Wm. Tryon 360., E. Hinman 720
      1440
      
      
      
      
      
     
     
      14
      idem de Mrs. Franklin Lee et Adams ordre E. Barnes et E Ledger 10 Louis a chaque
      480.
      
      
      
      
      
     
     
      17
      Mandat de Mr. Adams a J. L. Austin
      720.
      
      
      
      
      
     
     
      19
      idem de Mr. Adams a Bureau
      360.
      
      
      
      
      
     
     
      20
      idem de Mrs. Franklin Lee et Adams a J. Murphy
      240.
      
      
      
      
      
     
     
      24
      Acceptation de Mr. Franklin a une traitte de Horneca Fizeaux & ce. du 20 Aoust a vue sur B. Franklin
      435.
      7.
      
      
      
      
     
     
      24
      Acceptation, de Mr. Francklin a une traitte de Horneca fizeaux & ce. du 20 Aoust a vue, sur Mrs. Les Deputes
      646.
      17.
      3
      
      
      
     
     
      26
      Mandat de Mrs. Francklin et Adams a Th: Barnes
      120.
      
      
      
      
      
     
     
      27
      idem de Mr. Adams a Hill
      319.
      15
      
      
      
      
     
     
      30
      idem de Mr. Francklin a Hill
      500.
      
      
      
      
      
     
     
     
      7bre. 1
      Acceptation de Mr. Francklin a une traitte de Horneca fizeaux & ce. du 27 Aoust a vue sur B. Franklin
      115.
      2.
      9
      
      
      
     
     
      3
      Payé a Mr. Arthur Lee sur reçu
      4800.
      
      
      
      
      
     
     
      4
      Mandats de Mrs. Francklin et Adams a Rolandeau 192. a J. Channing, J. Spencer, Wm. Daniel, D. Lymes, J. Fulford, Wm. Knap, D. Thomas, T. Choat 10 Louis chaque
      2112.
      
      
      
      
      
     
     
      7
      Mandats de Mrs. Lee et Adams a J. Fulford et J. Alsburn
      480.
      
      
      
      
      
     
     
      9
      Acceptations de Mrs. Francklin et Lee a traittes de J. Bonfield du 30 May a 3 uso. sur Mrs. Franklin Lee et Adams.
      82684.
      10.
      
      
      
      
     
     
      11
      Acceptation de Mr. Francklin a une traitte de hy. Laurens du 1er. Janvier a 30 Jours de vue sur les Deputes
      900.
      
      
      
      
      
     
     
      12
      Mandats de Mrs. Francklin, Lee, et Adams a Gilbank 360., J. Gales 240., G. Sledan 192., B. Wheland 192
      984.
      
      
      
      
      
     
     
      13
      Mandat de Mr. Adams ordre Hill
      236.
      
      
      
      
      
     
     
      17
      Mandats de Mrs. Francklin Lee et Adams ordre Capn. Dick, P. Richard, J Stirgis, C. Bulkeley 480. chaque, a Mon. Radford, J. Breton 360. chaque et C. Smith 240.
      2880.
      
      
      
      
      
     
     
      17
      idem de Mrs. Franklin et Adams, ordre B. Franklin 120., et D: Thomas 192.
      312.
      
      
      
      
      
     
     
      17
      Mandat de Mr. Adams ordre Wm. T. Franck
      229.
      6.
      9.
      
      
      
     
     
      19
      Acceptations de Mrs. Francklin a traitte de Hy. Laurens a 30 Jours de vue, ordre Fouquet 287., 573., 600
      1460.
      
      
      
      
      
     
     
      22
      Mandat de Mrs. Franklin et Adams a P. Hancock 600. a Ballioure 1259.10.
      1859.
      10
      
      
      
      
     
     
     
      24
      do. de Mrs. Franklin Lee et Adams a J. L. Austin L2400. a S. Miles, P. Carter 288.
      2688.
      
      
      
      
      
     
     
      26
      Payé a Mr. Arthur Lee sur reçu
      4800.
      
      
      
      
      
     
     
      26
      Acceptation de Mr. Francklin a traittes de hy. Laurens du 14 9bre. a 30 Jours de vue ordre Dubourg 450. a Loyauté 717
      1167.
      
      
      
      
      
     
     
      30
      Mandats de Mrs. Francklin et Adams a J. Whelch 480. a Wm. Hamilton 360.
      840.
      
      
      
      
      
     
     
      8bre. 1
      Mandat de Mrs. Franklin et Adams, ord. Mr. Adams
      6000.
      
      
      
      
      
     
     
      8
      Acceptation de Mr. Francklin a une traitte de Mrs. Horneca fizeaux &ce. du 17 7bre. a vue, sur moy même
      574.
      17.
      
      
      
      
     
     
      8
      Acceptation de Mr. Franklin a traitte de D. Walsh d’Amsterdam du 22 Juillet a vue
      176.
      
      
      
      
      
     
     
      10
      Acceptation de Mr. Franklin a une traitte de Welch et Hamilton a Bruxelles du 21 7bre. a vue, sur moy
      192.
      
      
      
      
      
     
     
      17
      Acceptation de Mr. J. Adams a traitte sur lui de J. Bondfield du 23 7bre. a 15 Jours de date
      888.
      12.
      
      
      
      
     
     
      17
      Acceptations de Mrs. Franklin et Lee a traittes de J. Bonfield du 23 7bre. a 15 Jours de date 1404., 2952. 7.
      4356.
      7.
      
      
      
      
     
     
      19
      Mandat de Mr. Francklin a Hill
      701.
      4.
      
      
      
      
     
     
      24
      Payé a Mr. Franklin
      2400.
      
      
      
      
      
     
     
      24
      Acceptation de Mrs. Francklin a traitte de J. Bonfield du 29 7bre. a 15 Jours de date, sur Mrs. Franklin Lee et Adams
      7407.
      
      
      
      
      
     
     
      31
      Payé a Mrs. Francklin et Adams sur reçu
      4800.
      
      
      
      
      
     
     
      31
      Acceptation de Mrs. Franklin Lee et Adams a traitte de Heze. Ford du 7 Juillet ordre J. Ross 240. 120 et Maury 144.
      264.
      
      
      
      
      
     
     
     
      9bre. 3
      Acceptation de Mr. Franklin a traitte de C. G. F. Dumas de’Amsterdam du 21 7bre. a Uso sur les Deputés.
      2400.
      
      
      
      
      
     
     
      
      Payé a Mr. Adams sur reçu de 27 courant
      684.
      17.
      6
      
      
      
     
     
      
      Mandats de Mrs. Franklin Lee et Adams du 3 8bre a J. Granis, J. Woodward, T. Rogers, E. Downer, C. Sterry, R. Ewart du 9 8bre. a J. S Barnes, B. R Grinnel du 17 do. a Collas, du 19 do. a C. Barnes, J. Barnes, du 23 a Wm. Spencer du 26 a Whitmarsh du 6 9bre. a J. Lee a G. Rolls, a J. Revil 240. a chaque du 17 8bre. a Hy. Moore 360. a A. Kirk 288.
      4488.
      
      
      
      
      
     
     
      10
      Reçu de Messrs. Franklin Lee et Adams
      L370940.
      17.
      11
      }
      
      
      
      750000.
      
      
     
     
      
      a reçevoir des dits le 30 9bre.
      379059.
      2.
      1
      
      
      
      
      
     
     
      11
      Acceptations de Mr. Franklin Lee et Adams a traittes de Monthieu du 9 8bre au 10 9bre
      150713.
      
      
      
      
      
     
     
      11
      Acceptation de Mr. Franklin a une traitte de Bingham de la Martinique a 3 Mois de vue
      10000.
      
      
      
      
      
     
     
      11
      de même, datée du 16 Juillet.
      1682.
      11.
      8
      
      
      
     
     
      11
      Traitte de hy. Laurens du 14 Juin a 30 Jours de vue acceptée par.
      7792.
      
      
      
      
      
     
     
      
      Payé a Mr. Arthur Lee sur reçu du 27 8bre.
      2400.
      
      
      
      
      
     
     
      12
      Commission sur L750000 a /12; per cent
      3750.
      
      
      
      
      
     
     
      
      Ports de Lettres, Paquets Commissionaires &ce
      482.
      12.
      
      
      
      
     
     
      
      Pour Solde il revient a ces Messieurs
      439728.
      15.
      7
      
      
      
     
     
      
      
      
      
      
      
      
      L775995.
      5.
      6
      L775995.
      5.
      6
     
    
   
      Ainsi arreté double sauf erreurs ou Ommissions
      Paris le 22 9bre 1778
      Grand
     
     